Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements submitted on March 11, 2020 and September 23, 2020 have been considered by the Examiner.

Drawings
Twenty-four sheets for formal drawings were filed March 11, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boek et al. (US 2004/0240814 A1).
Regarding claims 1 and 3-8, Boek discloses an optical fiber (see Fig. 12) comprising: a core (20) including at least a region which contains chlorine (paragraph 0040) and having an average refractive index lower than a refractive index of pure silica glass (see Fig. 12 which shows the refractive index of the core region 20 below the horizontal axis which represents the refractive index of pure silica); a first cladding (86) surrounding the core, the first cladding containing at least fluorine (paragraph 0066) and having a refractive index lower than an average refractive index of the core; and a 
Still regarding claims 1 and 3-8, Boek teaches the claimed invention except for a resin coating.  However, resin coatings are ubiquitous in the art of optical fibers and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a resin coating surrounding the outer cladding in order to provide protection for the optical fiber.
Still regarding claims 1 and 3-8, Boek discloses the optical fiber having reduced transmission loss in paragraph 0041.  Boek teaches the claimed invention except for specifically stating the specific effective area, ratio, bending loss and Young’s modulus.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed properties in order to transmit a higher powered signal, to reduce transmission losses which leads to a higher quality signal and to provide sufficient protection for the optical fiber, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Boek discloses the second cladding is comprised of pure silica glass or silica glass containing at least fluorine in paragraph 0066.
Regarding claims 9 and 10, Boek teaches the claimed invention except for specifically stating the difference between a first caustic radius and a second caustic radius.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed difference in order to reduce transmission losses, and since it has been held that where the general conditions of a 
Regarding claim 11, Boek teaches the claimed invention except for specifically stating the refractive index profile.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the refractive index profile since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 12-15, Boek teaches the claimed invention except for a secondary resin coating.  However, a high modulus secondary coating is ubiquitous in the art of optical fibers and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use such a secondary resin coating in order to reduce microbending losses.  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed properties of the secondary resin layer in order to provide protection while maintaining high transmission for the optical fiber, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.





Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 9, 2021